DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 1, 3, 5-10, and 12-23 are objected to because of the following informalities:  
Claim 1 recites the limitation “the cartridge tube in received” in line 19. It is suggested to replace “the cartridge tube in received” with --the cartridge tube is received-- in order to fix a grammatical issue.  
Appropriate correction is required.
Claim 6 recites the limitation “the cartridge tube in received” in line 20. It is suggested to replace “the cartridge tube in received” with --the cartridge tube is received-- in order to fix a grammatical issue.  
Appropriate correction is required.
Claim 9 recites the limitation “the cartridge tube in received” in line 19. It is suggested to replace “the cartridge tube in received” with --the cartridge tube is received-- in order to fix a grammatical issue.  
Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

Claims 1, 3, 5, 7 and 13-16 are rejected under 35 U.S.C. 103 as being unpatentable over Peeler et al. (US 6,575,331) in view of Rogers, Jr. (US 4,976,372).
Regarding claim 1, Peeler discloses an apparatus for dispensing a flowable material comprising: a rotary actuator 72 (see fig. 4 and col. 7, lines 11-22); a reservoir 18 (see figs. 2 and 4), containing a hydraulic fluid 38 (see fig. 2); a piston 30, movable inside the reservoir 18 (see fig. 2); a linear actuator 76, coupled to the piston 30 (see figs. 2 and 4 and col. 7, lines 11-22); a gear train 74, coupling the rotary actuator 72 with the linear actuator 76 (see fig. 4 and col. 7, lines 11-22); a flowable-material dispenser 16, 17, hydraulically coupled with the reservoir 18 (see fig. 2); wherein the flowable-material dispenser 16,17 comprises a cartridge housing 17 and a plunger 44 (see fig. 2); the cartridge housing 17 has a first end and a second end, opposite the first end (see fig. 2); the cartridge housing 17 is configured to receive a cartridge tube 16, having an interior, filled with the flowable material (see fig. 2); the plunger 44 is selectively translatable within the cartridge tube 16 once the cartridge tube 16 is received in the cartridge housing 17 and the plunger 44 is received within the cartridge tube 16 (see fig. 2); and an end-cap 20 (see fig. 2), movably coupled with the flowable-material dispenser 16, 17 at the first end of the cartridge housing 17 (see fig. 2), hydraulically coupled with the reservoir 18, and configured to selectively sealingly engage the interior of the cartridge tube 16 (via members 34, 40) when the cartridge tube 16 in received within the cartridge housing 17 of the flowable-material dispenser 16, 17 (see fig. 2).


Rogers teaches an apparatus for dispensing a flowable material wherein the cartridge tube 11 includes a first end cap 29 (which receives hydraulic fluid for dispensing), and a second end cap 16 located opposite the first end-cap 29, allowing via the second end, access to the interior of the cartridge tube (i.e. for filling or manually retracting the piston within; see fig. 3, and col. 4, lines 14-19).
Accordingly, one of ordinary skill in the art would recognize that the known option of providing the Peeler dispenser with a second end cap, as disclosed by Rogers, involves only routine skill in the art, for the predictable result of enabling via the second end, access to the interior of the cartridge tube (i.e. for cleaning, filling, or manually retracting the piston if necessary).
It is noted that the second end of the combination of Peeler and Rogers would be located opposite the end-cap at the second end of the cartridge housing of the flowable-material dispenser and configured to seal against the cartridge tube when the cartridge tube is within the cartridge housing and the end-cap is retained relative to the cartridge housing.
Regarding claim 3, Peeler discloses the plunger 44 being translatable within the cartridge tube 16 responsive to motion of the piston 30 inside the reservoir 18 (see fig. 2); and the motion of the piston 30 inside the reservoir 18 transfers the hydraulic fluid 38 between the reservoir 18 and the cartridge housing 17 of the flowable-material dispenser (see fig. 2). 

Regarding claim 7, Peeler discloses wherein: the end-cap 20 further comprises an annular boss 40; the plunger 44 comprises an annular recess (see fig. 2); and the annular boss 40 and the annular recess have complementary shapes (see fig. 2).
Regarding claim 13, Peeler discloses wherein: the flowable-material dispenser 16, 17 further comprises a vent (via the valve 56 (see fig. 2), capable of venting dispenser 16, 17 when open), located at the second end of the cartridge housing 17; and the vent is configured to admit atmosphere into the cartridge tube 16 (when valve 56 is opened, atmosphere is capable of being admitted into the cartridge tube 16), received inside the cartridge housing 17, as the plunger 44 is retracted within the cartridge tube 16 from the second end of the cartridge housing 17 toward the first end of the cartridge housing 17 (see fig. 2 and col. 6, lines 35-44).
Regarding claim 14, Peeler discloses wherein the vent (via valve 56) is further configured to admit atmosphere into the cartridge tube 16, received inside the cartridge housing 17, as the plunger 44 is extracted from the cartridge tube 16 by the end-cap (via piston head 34; see fig. 2 and col. 6, lines 35-44).
Regarding claim 15, Peeler discloses wherein the piston 30 includes a gasket (seal) to seal against the reservoir 18 (see fig. 2 and col. 5, lines 49-50).
Regarding claim 16, Peeler discloses wherein the cartridge tube 16 comprises a cartridge plunger 44, comprising a rear surface and a front surface (see fig. 2), opposite .
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Peeler et al. (US 6,575,331) in view of Rogers, Jr. (US 4,976,372) as applied to claim 1 above, further in view of Routen et al. (US 2016/0361734).
Regarding claim 17, Peeler discloses wherein the flowable-material dispenser 16, 17 further comprises a dispenser valve 56, located at the second end of the cartridge housing 17 (see fig. 2 and col. 6, lines 35-44). The combination of Peeler and Rogers discloses all the elements of the claimed invention except the teaching of a second double-acting pneumatic cylinder (520), configured to selectively open or close the dispenser valve (600).
Routen teaches a flowable-material dispenser 10 including a dispenser valve 94, which includes a second double-acting pneumatic cylinder 94, configured to selectively open or close the dispenser valve 92 (see figs. 3B-3D, and paragraph 76).
Thus, it would have been obvious to one of ordinary skill in the art to provide the flowable-material dispenser of Peeler with a second double-acting pneumatic cylinder, as taught by Routen, in order to provide means for actuating the dispenser valve, driving it to the open or close positon.
Claims 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Peeler et al. (US 6,575,331) in view of Rogers, Jr. (US 4,976,372) as applied to claim 1 above, further in view of Wang (US 7,854,348).
Regarding claim 18, Peeler discloses wherein the linear actuator 76 comprises a screw 13 (see figs. 2 and 4), the screw 13 has a central axis and is coupled to the 
Wang teaches a linear actuator comprising a screw 100, the screw 100 has a central axis and is coupled to a piston 103 (see fig. 2); a ball nut 123 coupled to one of gears in the gear train 102 (see fig. 2 and col. 3, line 65 – col. 4, line 1); and a plurality of balls 124, threadably coupling the screw 100 and the ball nut 123 (see fig. 3-1).
Accordingly, it would have been obvious to one of ordinary skill in the art to provide the linear actuator of the combination of Peeler and Rogers with a ball nut coupled to one of gears in the gear train; and a plurality of balls, threadably coupling the screw and the ball nut, as taught by Wang, in order to provide means for translating the movement from the gear train to the screw, enabling the piston to be driven.
Regarding claim 19, Peeler discloses wherein the linear actuator 76 comprises a housing (see marked-up fig. 4) and an anti-rotation mechanism (member which receives screw 13 therethrough; see marked-up fig. 4), coupled to the housing and slidably coupled to the screw 100 and preventing the screw 100 from rotating around the central axis of the screw 100 relative to the housing (138), and wherein the housing is stationary relative to the rotary actuator 72 (see marked-up fig. 4). 

    PNG
    media_image1.png
    540
    643
    media_image1.png
    Greyscale

				Marked-Up Fig. 4

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Peeler et al. (US 6,575,331) and Rogers, Jr. (US 4,976,372), in view of Wang (US 7,854,348) as applied to claim 19, further in view of Davis, Jr (US 3,997,084).
Regarding claim 20, the combination of Peeler, Rogers and Wang discloses all the element of the claimed invention except the teaching of the screw comprises a slot; the anti-rotation mechanism comprises a protrusion, extending into the slot of the screw; and the slot extends along the central axis of the screw.
Davis teaches an apparatus including linear actuator having an anti-rotation means which includes a slot 45 within a screw 29, and extending along a central axis of 
Accordingly, the substitution of one known anti-rotation means (the screw comprises a slot; the anti-rotation mechanism comprises a protrusion, extending into the slot of the screw; and the slot extends along the central axis of the screw, as disclosed by Davis) for another known actuation means, as disclosed by the combination of Peeler, Rogers and Wang would have been obvious to one of ordinary skill in the art at the time of the invention this amounts to simple substitution of one known anti-rotation means for another and would have yielded predictable results, namely providing a means for prevent rotation of the screw as it is driven.
Claim 21-23 are rejected under 35 U.S.C. 103 as being unpatentable over Peeler et al. (US 6,575,331) in view of Rogers, Jr. (US 4,976,372) as applied to claim 1 above, further in view of Phipps et al. (US 2018/0178968).
Regarding claim 21, the combination of Peeler and Rogers discloses allthe elements of the claimed invention but is silent to the teaching of the piston and reservoir having complementary non-circular cross-sections.
Phipps teaches an apparatus including a reservoir 100 and piston 200 movable inside the reservoir 100 (see figs. 1 and 45), wherein the piston 200 and reservoir 100 have complementary non-circular cross sections for forming a fluid tight seal within the chamber 108, and engage with each other in a way that prevents relative movement, preventing the piston 200 from rotating within the chamber 108 as the plunger 200 is moved axially along the chamber 108 (see paragraph 85).

With respect to claims 22 and 23, it would have been an obvious matter of design choice to modify the combination of Peeler and Rogers, to provide the complementary non-circular cross-sections being oval or rectangular, since applicant has not disclosed that having the complementary non-circular cross-sections being oval or rectangular solves any stated problem or is for any particular purpose (versus other non-circular cross-sections; see paragraph 108 of the Specification) and it appears that the device would perform equally well with either designs.
Furthermore, absent a teaching as to a criticality of providing the complementary non-circular cross-sections being oval or rectangular, this particular arrangement is deemed to have been known by those skilled in the art since the instant specification and evidence of record fail to attribute any significance (novel or  unexpected results) to a particular arrangement. In re Kuhle, 526 F.2d 553,555,188  USPQ 7, 9 (CCPA 1975).
Allowable Subject Matter
Claims 8 and 12 would be allowable if rewritten to overcome the claim objection(s), set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claims 6, 9 and10 would be allowable if rewritten or amended to overcome the objections(s), set forth in this Office action.
Regarding claim 6, the prior art of record fails to teach or render obvious the flowable-material dispenser including a second gasket to seal the end-cap against the plunger when sufficient amount of hydraulic fluid is transferred form the cartridge housing to the reservoir to cause the plunger to abut the end-cap and an additional amount of hydraulic fluid is subsequently transferred form the cartridge housing to the reservoir. Regarding claim 8, the prior art of record fails to teach or render obvious a second gasket between the annular boss and the annular recess. Regarding claims 9 and 10, the prior art of record fails to teach or render obvious the particular over-center mechanism claimed. It is noted that the cited prior art Routen (US 2016/0361734) reference discloses an end cap having an over-center mechanism 116 (see fig. 3B). However, Routen fails to disclose the end cap being hydraulically coupled with a reservoir containing hydraulic fluid as claimed. The Routen apparatus is pneumatically actuated, as opposed to hydraulically actuated as claimed. Regarding claim 12, the prior art of record fails to teach or render obvious the flowable-material dispenser comprising a cartridge-ejection inlet, pneumatically coupled with the second end-cap to selectively supply compressed fluid inside the cartridge housing of the flowable-material dispenser for ejecting the cartridge tube from the cartridge housing when the end-cap is removed from the cartridge tube.
Response to Arguments
Applicant’s amendments filed 01/26/2022, overcome the Drawing Objections and Claim Objections as set forth in the Non-Final office action. Applicant's arguments (with respect to the prior art rejection of claim 11, in which the language of claim 11, has been 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT K NICHOLS II whose telephone number is (571)270-5312. The examiner can normally be reached Monday-Friday 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Durand can be reached on 571-272-4459. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/R.K.N/Examiner, Art Unit 3754                                                                                                                                                                                                        




/Vishal Pancholi/Primary Examiner, Art Unit 3754